DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on December 28, 2021, has been entered.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

Claim(s) 1-4, 6, 7 and 22 is/are rejected under 35 U.S.C. 103 as being unpatentable over US30122 (“Cleveland”) in view of US4483366 (“Labita”).
Regarding claim 1, Cleveland discloses a valve key for a meter valve comprising:
a key body (“D”) defining an upper key body end (top end of body “D”, relative to the orientation of fig. 1) and a lower key body end (bottom end of body “D”, relative to the orientation of fig.1);
a key head (handle of body “D”) extending from the upper key body end; and
a key stem (“i”) extending from the lower key body end, wherein the key stem, key head, and key body define a monolithic structure (see fig. 2), the key stem defining an extension portion (portion of stem “i” extending through flange “a”) and a securing portion (defined mainly by portion of stem “i", which extends through washer “e” and flanged portion of stem “i"; see annotated fig. 2, below), the securing portion defining a securing portion engagement surface (upper surface of riveted/burnished portion of stem “i" which abuts the bottom surface of washer “e”, relative to the orientation of fig. 2; see annotated fig. 2, below);
wherein the securing portion is configurable in an un-deformed configuration (stem “i" in un-deformed configuration prior to being “riveted, or burnished”; see lines 59-64 and annotated fig. 2, below) and a deformed configuration (“riveted, or burnished” configuration of stem “i" as illustrated in fig. 1; see also lines 59-64 and annotated fig. 2, below), and wherein a securing portion width (see annotated fig. 2, below) of the 

    PNG
    media_image1.png
    910
    990
    media_image1.png
    Greyscale

Cleveland does not disclose the upper key body end defining a substantially planar upper surface; wherein the key head extending from the substantially planar upper surface of the upper key body end, and the key head defines a substantially rectangular cross section.
Labita teaches (see figs. 1-3) a key body (mainly defined by 24 and 26) defining an upper key body end (top end, relative to the orientation of fig. 3), the upper key body end defining a substantially planar upper surface (surface from which key head 44 extends) from which a key head (44) extends, wherein the key head defines a substantially rectangular cross section (see perspective of fig. 5), which abuts a closed limit stop (54) and an open limit stop (56).

Regarding claim 2, the combination of Cleveland and Labita discloses the valve key (Cleveland, at least partially defined by “D” and “i’, as modified by Labita, 24, 26 and 44 above) defines a key axis (Cleveland, rotational axis of body “D”), and the key head (Labita, 44) and key stem (Cleveland, “i'') extend from the key body (Cleveland, “D”) in an axial direction (Cleveland, vertical direction, relative to the orientation of fig. 2).
Regarding claim 3, Cleveland discloses the extension portion (portion of stem “i” extending through flange “a’) extends from the lower key body end (bottom end of body “D”, relative to the orientation of fig. 1) and the securing portion (defined mainly by portion of stem “i, which extends through washer “e” and flanged portion of stem “i”; see annotated fig. 2, above) is distal to the lower key body end.
Regarding claim 4, Cleveland discloses the key body (“D”) defines a tapered cylindrical shape (see conical shape of body “D” illustrated in figs. 1 and 2), and a diameter of the key body tapers from the upper key body end to the lower key body end (body “D” has a larger diameter at a top end, relative to a bottom end, relative to the orientation of fig. 1).

Regarding claim 7, Cleveland discloses the securing portion width (see annotated fig. 2, above) that is greater than an extension portion width (see annotated fig. 2, above) of the extension portion (portion of stem “i”, which extends through flange “a”) in the deformed configuration (configuration illustrated in figs. 1 and 2).
Regarding claim 22, the combination of Cleveland and Labita discloses a length (Labita, see vertical length in annotated fig. 5, below) of the key head (Labita, 44) is greater than a width (Labita, see vertical length in annotated fig. 5, below) of the key head.

    PNG
    media_image2.png
    955
    1189
    media_image2.png
    Greyscale

Claim(s) 5 and 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cleveland in view of Labita, as applied to claim 1 above, and further in view of DE1149213 (“Schneider”).
Regarding claim 5, the combination of Cleveland and Labita discloses the securing portion (Cleveland, stem “i" in un-deformed configuration prior to being “riveted, or burnished”; see lines 59-64) defines a securing portion diameter (Cleveland, outer diameter of flange formed by the riveting/burnishing of stem “i”) that is greater than an extension portion diameter (Cleveland, diameter of portion of stem “i”, which extends through flange “a”; see annotated fig. 2, below) of the extension portion (Cleveland, portion of stem “i”, which extends through flange “a”; see annotated fig. 2, below).

    PNG
    media_image3.png
    930
    852
    media_image3.png
    Greyscale


Schneider teaches (see fig. 3) teaches a valve key (1) having an extension portion (portion of stem 1a disposed above washer 11a, relative to the orientation of fig. 3) and a securing portion (at least partially defined by flange 10a and 1a) each defining a substantially circular cross section (see by example fig. 2).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further modify the combination of Cleveland and Labita by configuring both the extension portion and the securing portion to each have a circular cross-section, as taught by Schneider, to allow an even distribution of forces about the extension portion and securing portion.
Regarding claim 8, the combination of Cleveland and Labita discloses the securing portion engagement surface (Cleveland, upper surface of riveted/burnished portion of stem “i" which abuts the bottom surface of washer “e”, relative to the orientation of fig. 2; see annotated fig. 2, above) defines an annular, conical surface (Cleveland, see cross-sections of figs. 1 and 2).
However, Schneider teaches (see fig. 3) that a securing portion engagement surface (surface of securing portion 10a, which engages washer 11a; see fig. 3) can be configured as an annular, planar surface, which engages an annular planar surface of a washer (11a).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further modify the combination of Cleveland and Labita by configuring the securing portion engagement surface and the abutting surface .
Claim(s) 9, 11-17, 23 and 18-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Labita in view of Cleveland.
Regarding claim 9, Labita discloses a meter valve comprising:
a valve body (mainly defined by 10) defining a first side (left side, relative to the orientation of fig. 1), a second side (right side, relative to the orientation of fig. 1), an upper end (top end, relative to the orientation of fig. 1), and a lower end (bottom end, relative to the orientation of fig. 1), a lower valve opening (opening through which shaft 48 extends) formed through the lower end, the valve body further defining an interior valve passage (12) extending from the first side to the second side; and
a valve key (mainly defined by 24, 26 and 44) extending across the interior valve passage from the upper end to the lower end, the valve key comprising a key stem (48 and 50), the key stem defining an extension portion (portion of pin 48 that extends through the lower valve opening of body 10) and a securing portion (nut 50 and portion of pin 48, which engages securing nut 50), the extension portion extending through the lower valve opening; and
a substantially planar washer (52) positioned between the valve body and the securing portion, the washer defining an upper washer surface (top surface of washer 52, relative to the orientation of fig. 2, which abuts valve body 10) and a lower washer surface (bottom surface of washer 52, relative to the orientation of fig. 2, which abuts 
wherein the securing portion is configurable wherein the securing portion (nut 50 and portion of pin 48, which engages securing nut 50) defines a first width (diameter of threaded pin 48) and the valve key can be removed from the valve body (when nut 50 is unscrewed, the valve key can be removed from valve body 10), and the securing portion defines a second width (diameter of securing nut 50) that is greater than the first width and further defines a securing portion engagement surface (top surface of securing nut 50, relative to the orientation of fig. 2) configured to engage the lower washer surface to prohibit the valve key from being removed from the valve body (see assembly of fig. 2).

    PNG
    media_image4.png
    879
    807
    media_image4.png
    Greyscale


Cleveland teaches a valve key (“D”) having a securing portion (defined mainly by portion of stem “i", which extends through washer “e” and flanged portion of stem “i"; see annotated fig. 2, below) which is in an un-deformed configuration (stem “i" in un-deformed configuration prior to being “riveted, or burnished”; see lines 59-64), wherein the securing portion defines a first width (diameter of stem “i" prior to riveting/burnishing step, see by example diameter of portion of stem ”i" extending through washer “e” in annotated fig. 2, below) and the valve key can be removed from the valve body, and a deformed configuration (“riveted, or burnished” configuration of stem “i" as illustrated in fig. 1; see lines 59-64), wherein the securing portion is deformed to define a second width (diameter of deformed, riveted or burnished, portion of stem “i" illustrated in fig. 1) that is greater than the first width and further defines a securing portion engagement surface (upper surface of riveted/burnished portion of stem “i" which abuts and conforms to the bottom surface of washer “e”, relative to the orientation of fig. 2; see annotated fig. 2, below) configured to engage a lower washer surface (surface of washer “e”) to prohibit the valve key from being removed from a valve body (“D”).

    PNG
    media_image5.png
    928
    845
    media_image5.png
    Greyscale

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Labita by configuring the securing portion to be in an un-deformed configuration, wherein the securing portion defines a first width and the valve key can be removed from the valve body, and a deformed configuration, wherein the securing portion is deformed to define a second width that is greater than the first width and further defines a securing portion engagement surface configured to engage the lower washer surface to prohibit the valve key from being removed from the valve body, as taught by Cleveland, so as to be able to fix the valve key within the valve body without further fasteners.
Regarding claim 11, the combination of Labita and Cleveland discloses the washer (Labita, 52) defining a washer opening (Labita, central opening of washer 52) aligned with the lower valve opening (Labita, lower opening of valve body 10 through 
Regarding claim 12, Labita discloses the valve body (10) defines a valve inlet (left opening, relative to the orientation of fig. 1, defining passage 12) at the first side (left side, relative to the orientation of fig. 1) and a valve outlet (right opening, relative to the orientation of fig. 1, defining passage 12) at the second side (right side, relative to the orientation of fig. 1); the interior valve passage (12) extends from the valve inlet to the valve outlet; and the valve key (mainly defined by 24, 26 and 44) is movable between an open orientation (orientation where opening 28 is aligned with passage 12; see position of 46’ in fig. 5), wherein fluid is permitted to flow through the interior valve passage from the valve inlet to the valve outlet, and a closed orientation (position where opening 28 is perpendicular to passage 12; see position of 46 in fig. 5), wherein fluid is prohibited from flowing through the interior valve passage.
Regarding claim 13, the combination of Labita and Cleveland discloses the valve body (Labita, 10) defines an inner valve body surface (Labita, interior surface of valve body 10 defining passage 12 and bore 14);
a key body (Labita, mainly defined by 24 and 26) of the valve key (Labita, mainly defined by 24, 26 and 44) engages the inner valve body surface at a desired force; 
Regarding claim 14, the combination of Labita and Cleveland discloses the inner valve body surface (Labita, interior surface of valve body 10 defining passage 12 and bore 14) defines the interior valve passage (Labita, 12), an upper channel (Labita, portion of bore which extends upwardly from passage 12, relative to the orientation of fig. 2), and a lower channel (Labita, portion of channel defining seat 18, which extends downwardly from passage 12, relative to the orientation of fig. 2); an upper portion (Labita, portion of key disposed above opening 28; see annotated fig. 2, below) of the key body is received in the upper channel; a lower portion (Labita, lower portion of conical section 24; see annotated fig. 2, below) of the key body is received in the lower channel; and an intermediate portion (Labita, portion through which passage 28 extends; see annotated fig. 2, below) of the key body is received in the interior valve passage; a key passage (Labita, 28) is formed through the intermediate portion.

    PNG
    media_image6.png
    634
    793
    media_image6.png
    Greyscale


the key body (mainly defined by 24 and 26) defines an upper key body end (top end, relative to the orientation of fig. 2) and a lower key body end (bottom end, relative to the orientation of fig. 2);
the key body tapers (see tapered section 24) from the upper key body end to the lower key body end;
the upper channel (portion of bore which extends upwardly from passage 12, relative to the orientation of fig. 2) is tapered to match the taper of the key body at the upper portion; and the lower channel is tapered to match the taper of the key body at the lower portion (tapered seat 18 of valve body 10 matches taper of portion 24; see fig. 2).
Regarding claim 16, Labita discloses the valve body (10) further comprises an annular lower shelf (radially inwardly extending flange, which abuts a bottom surface of conical portion 24, relative to the orientation of fig. 2) extending radially inward from a distal end (bottom end) of the lower channel (Labita, portion of channel defining seat 18, which extends downwardly from passage 12) to the lower valve opening (opening of valve body 10 through which pin 48 extends).
Regarding claim 17, the combination of Labita and Cleveland discloses 
a key body (Labita, 24) of the valve key (Labita, mainly defined by 24, 26 and 44) defines an upper key body end (Labita, top end of portion 26 relative to the orientation of fig. 2) and a lower key body end (Labita, bottom end of portion 24 relative to the orientation of fig. 2);

the lower key body end is oriented proximate to the lower valve opening (Labita, opening through bottom of valve body 10, relative to the orientation of fig. 2); and
the lower key body end defines a lower key body end diameter (Labita, smallest diameter of conical portion 24) that is greater than a lower valve opening diameter (Labita, diameter of lower opening of valve body 10) of the lower valve opening to prohibit the key body from passing through the lower valve opening (Labita, shoulder formed by lower surface of conical portion 24 prevents valve key from passing further downwards through the valve body 10, relative to the orientation of fig. 2).
Regarding claim 23, the combination of Labita and Cleveland discloses the valve key (Labita, mainly defined by 24, 26 and 44) defines a key body (Labita, mainly defined by 24 and 26), a key head (Labita, 44), and the key stem (Labita, 48, as modified by Cleveland, to be a stem “i" which is “burnished” as illustrated in fig. 1 and specification lines 59-64); the key body defines a substantially planar upper surface (Labita, surface from which key head 44 extends); the key head extends from the substantially planar upper surface and defines a substantially rectangular cross section (Labita, see key head 44 in perspective of fig. 5). 
Regarding claim 18, Labita discloses (see fig. 2) a valve key of a meter valve secured by a method comprising: 
providing a valve body (housing 10) of the meter valve, the valve body defining an interior valve passage (14), a lower end (bottom end, relative to the orientation of fig. 
inserting a key body (mainly defined by 24) of a valve key (see valve key illustrated in fig. 3) into the interior valve passage;
inserting a key stem (48) of the valve key through the lower valve opening; 
mounting a substantially planar washer (52) on the key stem, the washer defining an upper washer surface (surface of washer 52, which abuts valve body 10) and a lower washer surface (surface, which abuts nut 50), the upper washer surface lying substantially flat against the lower end of the valve body (see fig. 2); and
fastening a nut (50) on the key stem to define a securing portion engagement surface (top surface of nut 50, relative to the orientation of fig. 2), wherein the nut defines an increased width portion (nut 50) having a second width (diameter of nut 50) of the securing portion and the key stem forming a first width (diameter of stem 48), the securing portion engagement surface engaging the lower washer surface (see assembly of fig. 2).
Labita discloses the invention as claimed except for the step of deforming the securing portion of the key stem to define the securing portion engagement surface, wherein deforming the securing portion of the key stem increases a width of the securing portion from a first width to a second width, the securing portion engagement surface engaging the lower washer surface.
Cleveland teaches a method for securing a valve key of a meter valve including deforming a securing portion (bottom portion of key stem “i", relative to the orientation of fig. 2) of the key stem to define a securing portion engagement surface (top surface of 

    PNG
    media_image5.png
    928
    845
    media_image5.png
    Greyscale

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Labita by configuring the method to include deforming the securing portion of the key stem to define the securing portion engagement surface, wherein deforming the securing portion of the key stem increases a width of the securing portion from a first width to a second width, the securing portion engagement surface engaging the lower washer surface, as taught by 
Regarding claim 19, the combination of Labita and Cleveland discloses pressing (Cleveland, via “riveted”/”burnishes” portion “i") the key body (Labita, mainly defined by 24) against an inner valve body surface (Labita, seat 18) of the valve body (Labita, 10) at a desired force concurrent with deforming the securing portion (Labita, 48, as modified by Cleveland, “i", above, forces the deformed portion against the washer).
Regarding claim 20, the combination of Labita and Cleveland discloses deforming (Labita, valve stem 48, as modified by Cleveland to be “riveted, or burnished” to secure against the washer “e”; see Cleveland lines 59-64) the securing portion (Cleveland, lower portion of stem “i", relative to the orientation of fig. 1) of the key stem (Labita, valve stem 48, as modified by Cleveland, “i", above) comprises deforming the securing portion by an orbital forming process (Cleveland, “riveted, or burnished”; see lines 59-64); and deforming the securing portion by an orbital forming process comprises applying pressure with a tool in an orbital motion against the securing portion of the key stem (Cleveland, burnishing stem “i" involves high speed rotary sliding contact with a tool).
Response to Arguments
With regards to the prior art rejection of claims 1-9 and 11-20, Applicant’s amendment filed December 28, 2021, has overcome the rejection of record.  However, per the amended claims, a new ground of rejection is applied to the amended claims, and Applicant's arguments regarding Cleveland, and combinations thereof, are moot.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  GB1067012 teaches that a stem can be assembled to a sealing ring via a nut screwed to an end thereof or alternatively the end of the stem peened over.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HAILEY K DO whose telephone number is (571)270-3458 and direct fax number is (571)270-4458. The examiner can normally be reached Generally Monday-Thursday 8am-5pm ET, Friday 8am-12pm ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kenneth Rinehart at 571-272-4881, Mary E. McManmon at 571-272-6007, or Craig M. Schneider at 571-272-3607. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For 





/HAILEY K. DO/Primary Examiner, Art Unit 3753